 I.INNOX IND SI RIl[S. IN(CIennox Industries, Inc. and Ulnited Steelworkers ofAmerica AFL-CIO, IA)Cal 4629. Case 16 (CA 7764August 24. 1979DECISION AND ORDFROn January 31. 1979. Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief' in support of the Administrative Law Judge'sDecision.The Board has considered the record and the at-tached Decision in light of the exceptions and briefland has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge only tothe extent consistent herewith, and to adopt his rec-ommended Order.The basic issue presented herein is whether Re-spondent violated the Weingarten rights2of emplo}-ees of Coy Wade and Paul Nestle as a result of ex-changes between them and various managers orsupervisors of Respondent. While the AdministrativeLaw Judge found that both employees' Weingartenrights have been violated,3upon consideration of Re-spondent's exceptions to the finding of said violations.we find merit to its exception concerning Wade andwe shall dismiss the allegations in the complaint withrespect thereto.Coy Wade1. February 15As more fully stated in the Administrative LawJudge's Decision, on February 15, 1978. SupervisorAry approached employee Wade while he was atwork and told him that Boenker. one of Respondent'smanagers, wanted to see him in his office. Consistentwith past practice. Wade was not told the purpose ofthe meeting. Upon being told to go to the office.Wade stated that he wished to have representation.Ary did not refuse the request but permitted Wade toobtain the assistance of Jerry Apple. the vice pres-ident of the Union. Wade and Apple then proceededI Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Pr-ducts. Inc. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findingsN L R.B. v. J. Weingarren. Inc.. 420 U.S. 251 (1975).As the General Counsel has not filed exceptions concerning the Admin-istrative Law Judge's dismissal of additional alleged Wlingarien violations.we shall adopt the Administrative Law Judge finding and conclusions onthese matters.to Boenker's office. Upon entering the otlice. Boenkerasked Apple what hlie could do for him. Apple repliedthat Wade had requested his assitance there. Boen-ker. in turn. stated that he did not want to speak withApple but wished to talk with Wade. When Appleprotested that Wade had a right to a counsel. Boen-ker interjected that he might want to "talk aboutgoing fishing. or something.T4When Apple tiled toleave. Boenker placed a phone call to the office of BillSmith. Respondent's industrial relations manaer. butSmith was not in his otffice. Apple testified that Boen-ker made a request for Smith to return the call. Afterthe phone call Boenker requested Apple anti Wade toreturn to work, and they did so.Later that day Ary again requested Wade to go toBoenker's office. As before Wade replied that hewanted representation. Ary did not answer, andWade immediately met with Lawrence Plemmons.president of the Union, as well as Apple. Upon Ap-ple's suggestion they went directlN to Smith's office.where Apple asked Smith "what he was trxing topull" by sending Wade back to Boenker's office"without a committeeman." Smith testified that hehad already talked with Boenker about the earlier in-cident and told Apple that he was fiamiliar with thequestion as to whether or not Wade should go toBoenker's office for a discussion. Smith then toldWade that, if Wade did not go to Boenker's office,. hewould be in serious trouble. Wade asked Plemmonsand Apple what he should do, and Apple advised himto go to Boenker's office. Wade left immediately andwent to Boenker's office where the two had a shortdiscussion about production problems and generalwork habits of employees. Boenker asked Wade totake a leadership role in increasing production be-cause he commanded the respect of his fellow em-ployees. The exchange ended and Wade left Boen-ker's office.2. February 16Shortly before the end of his shift. Wade was stand-ing idle waiting for parts when he was called on theplant's public address system to report to Ary's desk,located on the production floor away from Wade'swork station. When Wade reached Ary. he was askedwhat he was doing standing idle in his work area. Aheated verbal exchange ensued in which Wadecursed. When Ary warned Wade against using suchlanguage. Wade again cursed, and Ary instructedWade to go with him to Boenker's office. Wade askedfor some representation. but Ary did not respond.possibly because he did not hear the request.'The Administratise Law Judge discredited Boenker's testimonV toi theeffect that he stated specificall5y to Wade and Apple that there wasl no discl-plinary action nvolved In the meeting with Wade.244 NLRB No. 88607 DI)'( ISIONS ()F1: NAIIONAI I.ABOR REL.ATIONS BOARI)After they arrived at Boenker's office, Ary toldBoenker of the prior exchange involving the cursing,and Wade agreed with Ary's account. Wade did notreassert his request for representation, and Boenker'sremarks to the two basically were a request for themto try to do the best they could to get along, and thatthere was a need to increase productivity on the as-sembly line. At that point the shift ended, and Boen-ker concluded the meeting.Paul NestleDuring the first 2 weeks in February, Respondentclosely watched Nestle's work performance. Nestlehad recently been transferred to a different assemblyline and was having difficulty increasing his produc-tion speed. Nestle was assigned different positions onthis line, and Ary noted that the job Nestle was doingjust wasn't "going to get it," and that, if Nestle didnot acquire greater speed, Ary would have to takesome action against him.In the afternoon of February 16 Nestle was ap-proached by Ary, who started that he would like totalk to him at the latter's desk. Although Nestle de-clared that he would like to have a committeemanpresent, Ary replied that he did not need one. Never-theless, Nestle indicated that he still desired assist-ance. Enroute to the desk, Nestle stated somethingwhich Ary interpreted as a threat, and Ary took Nes-tle directly to Boenker's office. There Ary told Boen-ker that Nestle had threatened him. When Boenkerasked Nestle if this had occurred, Nestle denied it.The matter was discussed further, and it was deter-mined that there were no witnesses to the claimedthreat. At this point Boenker was interrupted by atelephone call, and during the call Ary and Nestleaired their personal animosity toward each other. Af-ter Boenker was finished with the phone call, he indi-cated to the two that he was aware of their feelingstoward each other but that he would like to see themget along. Boenker further indicated that he had ob-served Nestle and Wade and that he believed theywere causing a slowdown in production. Nestle thenrequested a committeeman to represent him, andBoenker said that, if he thought Nestle needed one,he would get one. Nestle replied that he would stilllike a committeeman present. No representative wascalled, however, and Boenker reminded Nestle thathis production would have to improve. After somefurther discussion the meeting ended.AnalysisIn N.L.R.B. v. J. Weingarien, Inc., supra, the Su-preme Court held that it is a violation of Section8(a)( 1) for an employer to deny an employee's requestthat a union representative be present at an interviewwhich the employee reasonably fears might result indisciplinary action. Section 7 of the Act guarantees toemployees the right to "engage in ...concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection." The Court majorityin Weingarten agreed that the action of an employeein seeking to have a union representative present atsuch an interview "clearly falls within the literalwording of Sec. 7." The employee, said the Court, isclearly seeking the "aid or protection" of a union rep-resentative against a perceived threat to the employ-ee's job security. However, for the reasons stated be-low, we find that Respondent violated Section 8(a)( 1)of the Act only by denying employee Nestle's requestfor union assistance, but that it did not unlawfullydeny any of Wade's requests for assistance.In view of the prior remarks made to Nestle by Arythat he needed to acquire greater speed and the jobhe was doing was not "going to make it." it is appar-ent that Nestle entertained a reasonable fear of disci-pline when Ary requested that he go with him toAry's desk. At no time did Ary dispel the apprehen-sion expressed by Nestle in requesting union assist-ance by advising him that no disciplinary action wasbeing considered.5On the contrary, Ary's responsewas limited to denying this request by telling him thathe did not "need" such assistance. Such an equivocalresponse is not sufficient to allay Nestle's fear of disci-plinary action, as Ary did not give any reason whythe employee did not "need" assistance. In this cir-cumstance, the comment that an employee does notneed assistance is not sufficient basis to disregard anemployee's request.6 However, rather than grantingNestle's request, suspending the interview, or givinghim the choice between an interview without assist-ance or no interview at all,7Ary proceeded to Boen-ker's office and engaged Nestle in an interview with-out his requested union representative. Once Aryactually initiated the interview in Boenker's office, theWeingarten violation had been established, as the em-ployee who has made a request for union representa-tion on the plant floor need not repeat the request atthe interview.In addition, we agree with the Administrative LawJudge's finding that Respondent also interfered withNestle's Section 7 rights when it denied Nestle's fur-ther request for union assistance made during thecourse of the interview which followed in Boenker'soffice. This second request was precipitated by Boen-ker's accusation that he had observed Nestle andWade and that he believed they' were causing a slow-Amoco Chemicals Corporation, 237 NLRB 394 (1978). General ElectricCompantt. 240 NLRB 479 (19791.'Columbus Foundries, Inc., 229 NLRB 34. 35 (1977)3; anTran ElectricCorporation, 218 NLRB 43. 44 ( 1975).7 Weingarien, supra, at 258.h608X LENNOX INDUSTRIES. INC.down in production. While Boenker did not directlydeny Nestle's request, his response, similar to thatmade earlier by Ary, indicated that if he thought Nes-tle needed a committeeman he would get one. How-ever, the evidence shows that Boenker ignored therequest, did not send for a representative, and contin-ued with the interview. Accordingly., we adopt theAdministrative Law Judge's finding that Respondentviolated Section 8(a)(1) by denying Nestle's secondrequest for union assistance at the interview held inBoenker's office.We disagree, however, with the AdministrativeLaw Judge's finding that Respondent committedsimilar Weingarten violations against employee Wadeon February 15 and 16, 1978. With respect to eventsthat preceded the exchange in Smith's office on Feb-ruary 15, the Administrative Law Judge found, andthe General Counsel does not now dispute, thatBoenker did not act unlawfully in excusing bothWade and Apple from his office after Apple refusedto heed Boenker's request that he be able to talk withWade alone.' When Wade was ordered to report toBoenker's office a second time, instead of doing asordered he got the president and the vice president ofthe Union and went with them to Boenker's superior,Smith. Smith merely warned Wade that if he did notgo to Boenker's office he would be in serious trouble.Although the Administrative Law Judge viewedSmith's order as a "specific denial of a defined requeston Wade's behalf for union representation in the up-coming meeting [with Boenker]," the record does notsupport such an analysis. The Administrative LawJudge's finding in this regard stretches Weingarten tothe breaking point. What is crucial is that Boenerwanted to meet with Wade: that only Boenker knewwhy he wanted to talk to Wade; and that it was forWade to request union representation from Boenk-erbefore any meeting with Boenker. Moreover, it wasfor Boenker alone to determine whether he wanted togrant Wade's request for union representation at themeeting, not hold the meeting, or give Wade thechoice between having an interview without represen-tation or having no interview at all. Smith's advice toWade that he should report to Boenker's office wasmerely for the purpose of warning Wade that hecould get in serious trouble for disobeying an order toreport to a supervisor's office. Although Smith admit-ted that he had previously talked to Boenker and thathe was familiar with the occurrence at Boenker's of-fice earlier that day, this fact is insufficient to showthat any renewed demand for union representation byWade would be rejected by Boenker or that Wadewas threatened with discipline should be renew hisdemand for representation. In view of the above, weI See Amoco Oil Compan. 238 NLRB 551 (1978).also reject the Administrative Law Judge's conclusionthat Boenker's discussion with Wade was "tainted bySmith's conduct."With respect to the interview the next daN. Febru-ary 16, the record reveals that Ary and Wade got intoan argument and Ary suggested that they both go toBoenker's office. Wade requested representation, butAry did not respond to the request. The two pro-ceeded to Boenker's office and met with Boenker todiscuss the incident. The Administrative Law Judgespecifically found no violation arising out of the meet-ing in Boenker's office, but he did find a violationwith respect to Ary's "denial" of Wade's request forunion representation at the time that Ary suggestedthat the two men proceed to Boenker's office. herecord indicates that Ary simply failed to respond toWade's request for union representation and not thatAry denied the request for representation. \Walde ad-mitted at the hearing that failure to respond couldhave been caused by Ary having not heard the re-quest to have assistance. No discussions ensued be-tween Wade and Ary prior to their arrival at Boen-ker's office, and Wade made no further request for aunion representative once inside Boenker's office. Asthe right to have assistance at an interview where dis-cipline is reasonably feared is triggered only upon arequest for such representation. we conclude that therecord here is insufficient to establish that Respon-dent was aware that a request for representation hadbeen made prior to the discussion with Wade inBoenker's office on February 16. In so finding wenote that no exception had been filed with respect tothe Administrative Law Judge's finding that no8(a)( ) violation occurred during Boenker's efforts tomediate the dispute which had arisen between Arvand Wade.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereb\ or-ders that the Respondent, Lennox Industries, Inc..Fort Worth, Texas. its officers, agents. successors. andassigns. shall take the action set forth in the said rec-ommended Order.CIAIRMAN FANNIN(; and N[MPI-I R JEINKINS, dissent-ing in part:While we agree with the majority's adoption of theAdministrative Lav Judge's finding that Respondentviolated employee Nestle's 4l'eingartlen rights on thetwo occasions noted, and also find with them that theevidence is insufficient to show that employee WVadecommunicated his desire for union assistance to Su-609 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpervisor Ary on February 16, 1978, we disagree withtheir conclusion that no Weingarten violation oc-curred in Smith's office the previous day. In his testi-mony Smith indicated that he was fully aware ofBoenker's earlier attempt that day to interview Wadealone despite Wade's forthright request for union as-sistance. In view of this admission, the cornerstone ofthe majority's argument, that only Boenker knew whyhe wanted to talk to Wade, is contradicted be recordevidence. Consequently, it is apparent that the struc-ture of the majority's argument, which of necessitymust be borne by this single cornerstone, is no sound-er than its defective cornerstone.On the morning of February 15 Boenker causedWade to be sent to his office for a reason which wasnot explained to Wade at the time. Wade, apprehen-sive that the interview might result in disciplinaryconsequences, contacted Apple, his union vice pres-ident, and was accompanied by him to Boenker's of-fice. When Boenker questioned Apple as to the rea-son for his presence with Wade, Apple said he wasthere to assist Wade. While Boenker did not give aclear response to this request for assistance, his state-ment to the two employees that he did not want tospeak to Apple and that he might want to talk toWade about "going fishing, or something" couldserve only to increase Wade's fear that the requestedinterview contained disciplinary overtones. WhenBoenker's oblique response did not prompt Apple toleave, Boenker attempted to telephone Smith, asBoenker testified, in order to obtain Smith's advice.Apple testified that after Boenker was informed thatSmith was not present, Apple heard Boenker instructthe person who answered the call to have Smith callwhen he returned. Following the phone call, Boenkerchose to defer the requested interview with Wade un-til later and ordered both employees back to work.Later that afternoon Wade was told, as he hadbeen that morning, to present himself at Boenker'soffice. Again he sought the assistance of Apple as wellas employee Plemmons, president of the Union. Ap-parently in order to avoid a repetition of the standoffwhich had occurred in Boenker's office earlier thatday, the three went directly to Smith's office. WhenApple and Plemmons entered the office, Apple askedSmith "what he was trying to pull" by sending Wadeback to Boenker's office "without a committeeman."Smith denied trying to "pull" anything. Smith's ac-count of this exchange states, in part:Also, Mr. Apple raised the question as towhether or not Mr. Wade should go to Mr.Boenker's office for discussion. And I advisedhim I was familiar with that question at thattime. I had talked with Mr. Boenker since thatmorning.From this quoted testimony it is clear that Smith hadbeen fully apprised of the events which occurred inBoenker's office that morning. Hence, in this context,his threat to Wade that if he did not go to Boenker'soffice he would be in serious trouble and his refusal toconsider Wade's request for assistance during the in-terview, which Smith knew Boenker had earlier re-jected, placed Smith in a position of full and activeresponsibility for this denial of Wade's Weingartenrights. When Smith threatened Wade with "serioustrouble" if he did not go to Boenker's office for theinterview, Wade was coerced into going to the inter-view with Boenker unassisted.9The fact that he didnot continue to insist on having his requested unionrepresentative present and submitted to the interviewdoes not show, as Respondent argues, that Wadewaived his right to union assistance during the inter-view.'°In view of the above, the majority's statementthat Wade was warned that he could get into serioustrouble for disobeying a supervisor's order to go to hisoffice ignores the context in which it was placed andis blind to the fact that Wade's resistence to going toBoenker's office was not simply that he arbitrarilythought he need not obey the order of a supervisor,but because his further presence alone in that officewould be in direct violation of his Weingarten rights.For these reasons, we disagree with the majority andwould adopt the Administrative Law Judge's findingof an 8(a)(l) violation here.I New York Telephone Company, 203 N LRB 53. 1156 (1973).o1 See Super Valu Xenia, a Division of Super Valu Stores, Inc.. 236 NLRB1581, 1590-91 (1978): United States Postal Service. 241 NLRB 141 (1979).DECISIONSTATEMENT OF THE CASEJAMES T. BARKER, Administrative Law Judge: This casewas heard before me in Ft. Worth, Texas, on August 21 andSeptember 19, 1978, pursuant to a complaint and notice ofhearing issued on April 11, 1978. by the Acting RegionalDirector of the National Labor Relations Board for Region16.' The complaint was timely issued with respect to theFebruary 22 charge filed by United Steelworkers of Amer-ica, AFL-CIO, Local 4629, herein after called the Union.The complaint alleges violations of Section 8(a)(1) of theNational Labor Relations Act, as amended, hereinaftercalled the Act. The parties were provided full opportunityto make opening statements, examine, and cross-examinewitnesses, introduce relevant evidence, make closing state-ments, and file briefs with me. The General Counsel andRespondent timely filed briefs.Upon the basis of the entire record.' my observations ofI Unless otherwise specified, all dates refer to the year 1978.2The transcript of this proceeding is replete with errors with respect toboth the substantive testimony of witnesses and colloquy, statement of posi-tion of counsel, and rulings of the Administrative Law Judge. No motion to610 the witnesses, and the briefs filed by the General Counseland Respondent, I make the following:FINDINGS OF FA(TI. rHE BUSINESS OF RESPONDENIAt all material times Respondent has been a corporationorganized under the laws of the State of Texas and hasmaintained a principal place of business in Ft. Worth.Texas, where it engages in the business of manufacturingheaters and air-conditioners.During the 12-month period immediately preceding theissuance of the complaint herein, Respondent, in the courseand conduct of its business operations, has purchased andreceived goods and materials at its Ft. Worth, Texas, plantvalued in excess of $50,000 directly from points located out-side the State of Texas. Respondent concedes, and I find,that at all times material herein it has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. TE LABOR OR(iANIZ.AION INVOII(l. )Respondent concedes, and I find, that the Union is alabor organization within the meaning of Section 2(5) of theAct.Ill. IE ISSUESThe General Counsel contends that Respondent violatedSection 8(a)(1) of the Act by denying two employees theright on separate occasions to have union representation atinterviews in circumstances wherein the employees had rea-sonable grounds to believe that they would be subjected todisciplinary action. On the other hand, Respondent deniesthe commission of an unfair labor practice and. in effect,avers that, on the basis of the proper resolution of conflict-ing testimony relating to the several events placed in issueby the complaint, it must be found that the General Coun-sel failed in its burden to establish the existence of a reason-ably grounded belief on the part of the interviewed employ-ees that disciplinary action would result.correct the transcript has been filed, but for the most part clarity and accu-rate meaning is achieved through context and thoughtflow considerationsbuttressed by the notes of the Administrative Law Judge taken at the hear-ing. I order no correction.Documents marked G.C. Exhs. 4(a)-(I), 5(a)(c). and 6(a)-(i). weremarked for identification and offered by the General Counsel during thecourse of the hearing. These documents. which were entitled. Request forPersonnel Action or Notice of Verbal Action, were furnished from the files ofRespondent pursuant to subpena. They represented writeups by supervisorsfollowing oral conversations with rank-and-file employees. The credited evi-dence of record reveals that they were not used as the basis for subsequentdisciplinary action but were maintained merely for the purpose of joggingthe recollection of the initiating supervisor. The completed forms were notshown to the employee or employees to whom they pertained nor is this typeof form normally made available to employees. During the initial day of theproceeding, ruling was reserved on the receipt of the proffered exhibits pend-ing some additional showing on the part of the General Counsel as to rele-vancy. materiality, and foundation. The General Counsel sought and re-ceived a ruling placing the exhibits in the rejected exhibit file and did notthereafter seek an amendment of that disposition.I.ENNOX INDUSTRIES. INCPertinent FactsI. Background factsRespondent employs approximately 250 employees in itsfinal assembly operation. Fred Boenker is the manager offinal assembly, and nine line supervisors, including LeoAry, report to him. Bill Smith is Respondent's industrialrelations manager, and Boenker is subordinate to him in theorganizational structure.The collective-bargaining agreement between the Unionand Respondent contains a three-step grievance procedurefollowed by arbitration. In addition the collective-bargain-ing agreement provides:Any supervisor meeting with an employee for the pur-pose of issuing written disciplinary action will so ad-vise the employees so that the employee, at his discre-tion, may invite either his committeeman or the unionPresident or a pre-designated alternate officer to at-tend. The committeeman or union officer must workthe same shift as the employee.Paul Nestle and Coy Wade have been employed by Re-spondent in rank-and-file assembly line positions since1969. Both have been members of the Union at relevanttimes, and both have served in the capacity of committee-man a steward-like position with the Union --and Wadewas a committeeman at the time the events pertinent hereintranspired.Wade testified that in 1977, while he was serving as acommitteeman on the line, he was called into the office ofBoenker's predecessor and was told that the productiongroup was not producing at a satisfactory level. He testifiedfurther that when an individual employee is called to theoffice, the employee does not know the purpose of the meet-ing and does not learn of the purpose of the meeting untilthe meeting is actually convened. Wade did not testify as tothe basis of his knowledge, nor did he give specific verifica-tion of his generalized testimony to the effect that some-times employees are called to Boenker's office for encour-agement and counseling and sometimes for disciplinarypurposes. Similarly, Nestle testified that he "generally"went to Boenker's office to receive a reprimand or whensome type of problem existed. However, in contradistinc-tion, he further testified that the only time he had been inBoenker's office was on February 16.In practice, according to the credited testimony of FredBoenker. first-line supervisors, including Leo Ary. initiatedisciplinary actions, which are in writing. The supervisorbelieving disciplinary action to be warranted consults withhigher authority, and this may include Boenker. If a deci-sion to discipline is reached, the line supervisor transmitsthe written notice of discipline to the employee affected.Boenker testified that he was not "normally" or "usually"involved in either the issuance or dispatch of the writtendisciplinary notice.2. The alleged unlawful conducta. The settingIn January and February 1978 both Wade and Nestlewere working as assemblers assigned to line 4 working un-611 DECISIONS OF NATIONAL LABOR RELATIONS BOARDder the supervision of Leo Ary. Wade had worked on line 4for a period of approximately 3 1/2 years, while Nestle hadbeen transferred to line 4 in January 1978. Wade had ful-filled job assigments at various stations on line 4 and foundvariations in the degree of difficulty in mastering the re-quired job tasks. Some of the work tasks were relativelyeasy to master while others were more difficult. As a resultof a reorganization of the various assembly lines. Nestle,together with several other employees, was transferred toline 4, and these transferees and other employees formed aproduction-line unit comprised of 12 individuals. This as-sembly line group was having difficulty in February 1978maintaining production. For his part, in the 6-week periodpreceding February 15, Nestle was tranferred five times andperformed four different job tasks on line 4)During the week of February 15 Nestle received the im-pression that he was being watched in the performance ofhis work by Fred Boenker, and by the plant manager, andto a lesser degree by the factory manager. For a 2-weekperiod prior to February 15, Nestle's work was subjected toclose scrutiny by Ary. Ary told Nestle that he was going totry to find a job for Nestle to do because he. Ary, was notsatisfied with Nestle's production. Ary told Nestle that hehad to increase his production speed. Then, in conjunctionwith one of the transfers on line 4, which Nestle experi-enced, Ary told Nestle that the job Nestle was doing justwas not "going to get it" and if Nestle did not acquiregreater speed, he would have to take some action againsthim.During this same period of time, Ary conversed withWade concerning the failure of the work group to maintainproduction. In substance, Wade blamed some of the diffi-culty on the poor fabrication of parts which the productiongroup was called upon to assemble. Ary indicated to Wadehis awareness of this difficulty but counseled Wade to workwith the parts supplied and to endeavor to reach as high aproduction percentage as possible.4b. A ry speaks with WadeIn mid-morning on February 15, Boenker contacted Aryby telephone and asked Ary to contact Wade at his conve-nience and send Wade to his office. Boenker said nothing toAry about the purpose of this meeting with Wade, but itwas Boenker's intention to counsel Wade about his produc-tivity on the assembly line.'Thereafter. Ary approached Wade and told him thatBoenker wanted to see him in his office. Wade replied thathe wished to have representation. Ary told Wade that hecould not have representation, and Wade said, "Now. if Igo to court, I'd like to have a lawyer with me." Ary re-sponded, in effect, that Wade could get representation, butBoenker would not let the union representative stay in the3 The record does not reveal whether these assignments required utiliza-tion of skills which were foreign to Nestle. but the record establishes that theunit produced on line 4 was smaller and of a different type than that pro-duced on line I to which Nestle had been assigned immediately prior toJanuary 1978.4 The foregoing is based on the credited and essentially unrefuted testi-mony of Coy Wade and Paul Nestle,5The foregoing is based on the credited and undisputed testimony of FredBoenker.meeting. Thereupon, Wade went to the work station of Jer-ry Apple situated nearby and informed Apple of the sub-stance of his conversation with Ary. Apple, who was em-ployed as an assembler I and was vice president of theUnion. went with Wade to Boenker's office. Ary did notaccompany them. Wade entered Boenker's office followedby Apple. Wade addressed Boenker stating that he under-stood Boenker wished to speak with him. Boenker did notrespond directly but asked Apple what he could do for him.Apple observed that Wade had requested him to serve ashis counselor. Boenker stated that he did not want to speakwith Apple but wished to talk with Wade. Apple assertedthat Wade had a right to counsel. Boenker replied that hemight want to talk to Wade about "going fishing. or some-thing." Apple, who had by this time taken a seat in front ofBoenker's desk, responded that he had not heard a goodfish story for quite some time and would be willing to hearone now. Boenker initiated a phone call and asked to speakto Bill Smith, Respondent's industrial relations manager,but Smith was not in. Boenker hung up and told Apple andWade to return to work.6c. The evtents of the aftiernoon(I) The conference with SmithAt approximately 3 p.m. Ary again contacted Wade andtold him that Boenker wanted to see him. Wade respondedthat he wanted representation, but Ary made no comment.Thereupon, Wade went to line I where Apple and Law-rence Plemmons, president of the Union, were conversing.Wade informed Apple and Plemmons that Boenker hadsent for him again. Apple suggested that they see Bill Smithconcerning the matter. Apple, Plemmons, and Wade pro-ceeded to Smith's office. Before entering, Wade stopped atthe restroom, and Plemmons and Apple preceded him intoSmith's office. After obtaining permission to speak withSmith. Apple addressed Smith. He asked Smith "what hewas trying to pull" by sending Wade back to Boenker'soffice "without a committeeman." Smith denied trying to"pull" anything, and as Wade entered Smith's office. Smithstated that if Wade did not go to Boenker's office he wouldbe in serious trouble. Thereupon. Wade asked Plemmonsand Apple what he should do, and Apple answered that heI The foregoing is based on a composite of the credited testimony of FredBoenker. Coy Wade, and Jerry Apple. I credit each witness only to theextent that his testimony is consistent with the foregoing findings. Specifi-cally. I do not credit Wade's testimony on cross-examination to the effectthat Boenker told Wade, in terms, that he could not be represented by Ap-ple. Wade's testimony in this respect finds no support in the testimony ofeither Apple or Boenker, and I find that Boenker made no such overt com-ment. On the other hand. I do not credit Boenker's testimony to the effectthat he stated specifically to Wade and Apple that there was no disciplinaryaction involved in the meeting with Wade. I conclude from a composite ofthe testimony in this respect that Boenker was noncommital with respect tothe precise purpose of the meeting, and the testimony of Apple and Wadeaccurately characterized the nature of Boenker's comments. Finally. I do notcredit the testimony of Apple on cross-examination that, in seeking o speakwith Smith by telephone. Boenker informed the person to whom he spokethat he had a "man up here unruly." or that in adjourning the meeting.Boenker stated that Bill Smith would probably be calling Apple and Wade"back at a later date." This testimony on cross-examination impressed me asan embellishment of Apple's testimony on direct examination and tinds nosupport in the testimony of either Wade or Boenker.612 L.ENNOX INDlSTRIES, INChad better go to Boenker's office "before [he got] sus-pended." lie added that unfair labor practice chargeswould he filed later. Wade thereupon left and went directlyto Boenker's office.'After Wade had departed. Apple endeavored to discusswith Smith the legal imperatives resulting from decisions ofthe Board and courts which he claimed required the Com-pan to grant Wade's request for representation during thecourse of any interview with Boenker. A dialogue followedwith no resolution of the matter. This later became a topicof conversation between Apple and some of Respondent'ssupervisors.*(2) Wade reports to BoenkerIn the meantime, Wade met with Boenker in Boenker'soffice. No one else was present. The meeting was a briefone, and Boenker spoke to Wade about the need for in-creasing production on the assembly line and. in substance.Boenker urged Wade to take a leadership role in this regardbecause he commanded the respect of his fellow employees.The conversation also encompassed the work habits of em-ployees generally, the problem of poorly fabricated parts.and the negative impact of this on production. The conver-sation was civil, low keyed, and ended with an exchange ofpleasantries as the 3:30 p.m. whistle blew ending the work-day.'d. ,4'l reprimands Wade -Februao' 16Approximately 30 minutes before the end of the shift onthe afternoon of February 16. Wade was standing idle wait-ing for parts. He was summoned over a public address de-vice used for intraplant communication to report to Ary'sdesk. He did so. and when he approached Ary, Ary askedhim what he was doing standing idle in his work area.Wade responded that he was out of parts and was waitingfor parts to be brought to him. Ary criticized W'ade forstanding around, and this led to a heated verbal exchangebetween them, culminating in Wade's slapping Ary's deskand exclaiming, "God damn!" Ary cautioned Wade againstusing this type of language in front of him, and Wade re-sponded, "You're such a god damn Christian man." In re-' The foregoing is based upon a careful consideration of the testimony ofCoy Wade, Jerry Apple. and Billy Smith. I reject the testimony of eachwitness to the extent that it is inconsistent with the foregoing findings I amconvinced, upon my observation of each of the witnesses as they testifiedbefore me in the proceeding, that for the most part they endeavored. consis-tent with present recollection, to convey their preception of the essentialmeaning of the bits and fragments of dialog which made up the entire con-versation. However. they failed to describe accurately many details, andeach witness recalled pertinent statements differently. I am convinced frommy observation of Apple as he testified that he was prone to exaggerationand embellishment and was expansive in certain aspects of his testimony. Onthe other hand, I conclude from my observation of Smith as he testified thathe tended to understate the nature and tenor of events. Specifically. I do notcredit Apple's testimony to the effect that Smith said that if Wade did not goto Boenker's office he would be suspended: nor do I credit Smith's testimonythat he stated in bland terms that Wade should avoid getting himself in aposition of being insubordinate. I am convinced that Smith's directive toWade was more direct than this and that Wade's testimony accurately de-scribes the directive which Smith gave to him.I The testimony of Jerry Apple and Billy Smith supports the foregoing.I A composite of the credited testimony of Coy Wade and Fred Boenkerestablishes the foregoing.sponse. ArN said, "et's go to Mr. Boenker's office." Wadeasked for union representation but Ary did not respond."'They went together to Boenker's office and met with him.In meeting with Boenker, Ary described the events andthe exchange of words which had transpired. Wade indi-cated his agreement with Ary's summary of the incident.and Boenker took a conciliatory attitude. He spoke of theneed to increase productivity on the assembly line. AsBoenker spoke, the 3:25 p.m. whistle blew, denoting theapproach of the end of the workday. Thereupon Boenkertold Ary and Wade to go back out into the factors and dothe best they could to get along. Boenker noted that it wasabout time to go home."e. .4 r and/ .N'cstle clarshJust prior to the 2 p.m. break on the afternoon of Febru-ary 16, Arv approached Nestle at his work station andstated that he would like to talk to Nestle at his desk. Nestleresponded that he would like to have a committeeman pres-ent. Ary responded that he did not need one, but Nestlestated that he still desired to have one present. GeraldWalls, an assembler on line 4, was standing nearby andheard Ary ask Nestle to accompany him to his desk. Nestleasked Wall if he would acknowledge or witness the fact thathe had asked Ary for union representation. Thereupon.Nestle proceeded with Ary toward Ary's desk. As theywalked, Ary addressed Nestle saying, "You really thinkyou're a smart ass, don't you?" Nestle answered, "Hey. isn'tthere some way we can get this worked out'?" Ars re-sponded saying, "l.et's go to Freddie Boenker's office."Nestle stated his willingness to do so. The went together toBoenker's office and spoke with him.f. Ne'slle metis't ill BoenlerAry commenced the conversation saying, "Freddie. thisman just threatened to wnip m) ass." Boenker replied thathe would not permit an) show of temper and asked Nestledirectly whether he had said that. Nestle denied havingmade the remark, and Ary again stated that he had. Nestlerepeated his denial. Boenker then asked if there had beenany witnesses to the conversation between Ary and Nestle,and Ary answered that they had been alone in the aisle, afact which Nestle substantiated. Thereupon. Boenker al-luded to the question of production and stated that helo Wade testified he did not know whether Ary merely ignored his requestor did not hear it. There is no evidence concerning the tone of roice used byWade in requesting union representation. hut there is no basis in the recordfor surmising that the tone was less than conversational" The foregoing is based on a composite of the credited testimony of FredBoenker and Coy Wade. Leo Ary was not called to testify concerning thisincident. I do not credit the testimony of Wade to the effect that during thecourse of this conversation in Boenker's office. Boenker said. "You know. Icould send you home for the rest of the day" I am convinced that Boenkermade no such statement because the workday was drawing to a close and.indeed the conversation was in progress when the 3:25 p.m arning whistleblew. It is doubtful that, in this context, Boenker would have made so futilean observation as that attributed to him by Wade This is particularly so, inmy view. because Boenker was well aware of Wade's experience as a unionrepresentative full) conversant with his rights, and he was doubtlessly cogni-zant of the fact that this statement of threatened discipline would have intro-duced a disciplinary overtone to a meeting at which Boenker endeavored torender conclliatorxIn nature1  I) I('ISI()NS 01F NATIONAL ILABOR RA I IONS BOAR)wanled to talk to them anyway. I he meeting was inter-rupled wi hen Boenker answered the telephone on his desk.As Boenker spoke on the telephone. Ary addressed Nestlesaying. in substance, that he had tried to have Nestle trans-ferred back to his former position. Ary added that he didnot like Nestle and would go so ftar as to say he hated him.Nestle responded that the feeling was mutual. At this pointBoenker completed his telephone call and interrupted. Nes-tle reiterated that he hated Ary. and Boenker stated that hewas not running a popularity contest but wanted "produc-tion out there." He stated further that he was aware of thepersonal differences between Ary and Nestle and wouldlike to see them get along. Boenker returned to the topic ofproductivity in the assembly area and discussed the lowproduction of' some employees, including Nestle. Boenkeradded that he had been observing Nestle and Wade, and hebelieved they were instigating a slowdown in production.Nestle responded that he was not accustomed to workingon units as small as those assembled on line 4 and wished tobe transferred back to his former position. Nestle thenasked for a committeeman to represent him, and Boenkerreplied that if he thought Nestle needed one, he would getone. Boenker added that as long as a seniority system wasin effect. Nestle would work for Leo Ary. Boenker addedthat he did not want disharmony between supervision andthe rank-and-file and stated that as far as the dispute be-tween Ary and Nestle was concerned, he could do nothingabout it. lie reminded Nestle that his production wouldhave to improve and assured him that he was not threaten-ing him. The meeting ended, and Ary and Nestle left.'2ConclusionsThe issue in this proceeding is whether the Section 8(a)( I)of the Act is violated by an employer who summons em-ployees to the loci of supervisory authority and counselswith them while denying their request for union representa-tion during the course of the counseling sessions. The ques-tion posed is a derivative of the principle enunciated inN.L.R.B. v. Weingarten, Inc., 420 U.S. 251 (1975). In Wein-garten, the Supreme Court held that in Quality Manufactur-ing Company, 195 NLRB 197 (1972), and in Mobil Oil Cor-2 The foregoing is based on a careful consideration of the testimony ofPaul Nestle and Fred Boenker. I place primary reliance upon the testimonyof Nestle. As I observed Boenker testify concerning this particular meeting. Ibecame convinced that he was somewhat evasive and lacked a full and com-plete recollection of the details which comprised this conversation. I rejecthis testimony that at no time during the meeting did Nestle seek representa-tion. Howeser, although Nestle's testimony was more reliable than Boenker'sin many respects, I am unable to credit the testimony of Nestle to the effectthat he lodged a request for a committeeman soon after entering Boenker'soffice. His testimony in this regard was rationalized. and I am convinced thathe mentally merged his earlier request to Ary with a supposed request madein the opening phases of the meeting in Boenker's office. Nor do I creditNestle that during the course of the conversation in Boenker's office, Boen-ker stated that he had the option of transferring Nestle to a nonincentive unitor of disciplining him in the event he continued to participate in an allegedslowdown of production. It is clear from the record that the assignment ofNestle was accomplished in accordance with seniority, and Boenker lackedthe authority under the agreement to transfer Nestle to a nonincentivegroup. I am convinced that, in this regard, Nestle further rationalized histestimony to support the essential thrust of his testimonial attributionsagainst Boenker.poration, 196 NLRB 1052 (1972. the Board had properlyshaped the "contures and limits of the statutory right"vested in employees by Section 7 of the Act to refuse tosubmit without union representation to interviews whichthey reasonably fear may' result in discipline. In reachingthis conclusion, the Supreme Court adopted the rationale ofthe Board to the effect that the right of an employee tounion representation in the described circumstances "in-heres in Section 7's guarantee of the right of employees toact in concert for mutual aid and protection." The Courtfurther declared that the right arises only in situationswhere the employee requests representation: that the em-ployee's right to request representation as a condition ofparticipation in an interview is limited to situations "wherethe employee reasonably believes [measured by objectivestandards] the investigation will result in disciplinary ac-tion": that the exercise of the right may not interfere withlegitimate employer prerogatives: and that in conductinginvestigatory interviews the employer is under no duty tobargain with any union representative who may be permit-ted to attend that interview. The Court also held that anemployer has no obligation to justify his refusal to allowunion representation and, despite refusal, the employer isfree to carry on his inquiry without interviewing the em-ployee, and thus leave to the employee the choice betweenhaving an interview unaccompanied by his representative.In W'eingarten, the Court noted with approval the follow-ing statement of the Board in Qualmit t .lanu/lcturing Cor-puanY, upra:.We would not apply the rule to such run-of-the-millshop-floor conversations as. for example. the giving ofinstructions or training or needed corrections of worktechniques. In such cases there cannot normally be anyreasonable basis for an employee to fear that any ad-verse impact may result from the interview, and thuswe would then see no reasonable basis for him to seekthe assistance of his representative.The case at bar involves meetings between rank-and-fileemployees and supervision at which no disciplinary actionwas intended and none resulted. directly or indirectly, fromthe meetings. However, the meetings were neither prefacednor punctuated by assurances from supervision that theywere to be devoid of disciplinary overtones or content.In Amoco Chemical Corporations, 237 NLRB 394 (1978).the Board affirmed the action of an administrative lawjudge in dismissing a complaint alleging violations of Sec-tion 8(a)(1) of the Act resulting from an employer's denialof separate requests for union representation during thecourse of counseling interviews about excessive absences.These interviews had been conducted by supervision withexpressed assurances to each of the interviewees that nodisciplinary action would be taken, and none had beenforthcoming. The counseling program was found not toconstitute an integral part of the employer's disciplinarysystem.In contrast, earlier, in Alfred M. Lewis Inc., 229 NLRB757 (1977), enforcement denied in pertinent part 587 F.2d403 (9th Cir. 1978), the Board, citing Weingarten and Qual-itv, concluded that an employer had violated Section 8(a)(1)of the Act by refusing to permit a union representative to be(,14 LENNOX INDUSTRIES. INC.present at counseling sessions carried out under a produc-tion quota and disciplinary system unilaterally instituted bythe employer. The new counseling or on-the-job instructionsessions in question had not resulted in the discipline of anyof the employees and had the stated and avowed objectiveof aiding the employees in obtaining adequate production.The Administrative Law Judge found nothing contrary tothe Act in respondent's refusal to permit a union represent-ative to be present at each of the sessions, and he distin-guished Weingarten and Qualitv. In reversing the Adminis-trative Law Judge, the Board stated:...in the present case. the conclusion is inescapablethat employees involved in the type of counselinggiven by Respondent had reasonable grounds to fearadverse consequences. The counseling sessions ex-plored the reasons for an employee's failure to meetproduction quotas and took place as an integral part ofRespondent's production quota and disciplinary sys-tem. The counseling was a preliminary step to the im-position of discipline under the system. Investigatorsinterviews which may lead to discipline are clearlywithin the scope of Weingarten. supra, under which theemployees' right to representation was affirmed.As found, in neither Amoco nor Alfred M. Lewis, Inc..was disciplinary action taken as a direct consequence of theconferences, and it seems apparent from a careful scrutinyof these precedents that the decision in those cases, in thefinal analysis, turned on the Board's perception of the stateof mind of the interviewee at the time he requested unionrepresentation. The avowed purpose or intention of an em-ployer in conducting the interview. and the absence of di-rect imposition of discipline during the course of the inter-view, or as an immediate consequence thereof. appears notto have been deemed significant to the ultimate findingmade by the Board with respect to the presence or absenceof a violation of Section 8(a)( ) of the Act.I find in agreement with the General Counsel that, underthe precepts of these Board decisions applying the princi-pals of the Weingarten decision of the Supreme Court tosituations analogous to those found in the case at bar, Re-spondent must be held to have violated Section 8(a)(1) ofthe Act in denying certain of the separate requests of em-ployees Wade and Nestle for union representation duringthe course of interviews with Boenker and/or Ary. TheGeneral Counsel correctly contends that, with respect toincidents and occasions detailed below, the employee-Wade or Nestle-being subjected to the interview. had rea-sonable basis for believing from all surrounding circum-stances objectively assessed that the interview would resultin disciplinary action. On the other hand, in certain othercircumstances, as set forth below, no such reasonable basisexisted.In reaching these conclusions, it is essential to start fromthe premise that first-line supervision was endowed by man-agement with responsibility for initiating the disciplinaryprocess and for transmitting to the employee the documen-tation of the decision reached. Thus, it is apparent thatemployees intimately involved with the daily realities of theworkplace comprehend the potential for discipline arisingfrom the involvement of a supervisor, and they knew thatthe first-line supervisor possessed authority beyond merejawboning. but. in point of fact, played an integral role inthe disciplinary process. Moreover. in the nature of things,these employees must be credited with a clear insight intothe realities of the chain-of-command principal and withthe realization of the involvement of upper level supervi-sion, in this case. Fred Boenker. in the formulation of disci-plinary decisions. While he neither issued nor transmitteddisciplinary notices. he was consulted with respect to manssuch actions and. by reason of his position or authority. wasbelieved capable of influencing. if not determining. Whetherdisciplinary action would he taken. It is reasonable here, ofcourse, to attribute a degree of sophistication to Wade andNestle, for they had served as union committeemen andhad had experience in fulfilling the functions of this callingin the first step of the complaint and grievance process pro-vided by the collective-bargaining agreement. It is assumedhere that both Wade and Nestle knew that not all correc-tive or counseling discourse between rank-and-file cmploy-ees and first-line supervision, or with Boenker. had disci-plinary overtones: but they must be presumed to haveknown also that the potential was present from either orboth sources.The record establishes that the events which transpired inmid-February and which formed the essential basis for theinstant complaint allegations, here under scrutiny. occurredagainst a background of dissatisfaction on the part of super-vision with the productivity of both Wade and Nestle. andboth had been urged by supervision to improve. Thus. theevents of February 15 and 16 did not materialize from thinair. so to speak. but had contextual moorings to what hadproceeded in the way of counsel and apparent disapprovalon the part of supervision with the contribution of bothWade and Nestle. But. with respect to Wade. it is essentialto find, as I do, that in February 1978 his assignment to line4 had been a longstanding one. and he had received previ-ous indications during the course of at least one meeting inthe office of Boenker's predecessor that, in the eyes of su-pervision and management. he was viewed as an employeecommanding the respect and following of other rank-and-file assemblers, and that he was credited by managementwith a capacity for favorably motivating the productivity ofhis fellow employees. Thus. there was scant reason forWade to have harbored a reasonable belief that ant sum-mon to the office of Boenker, or to the desk of first-linesupervision, was for the per se purpose of enforcing disci-plinary measures against him personally. On the otherhand. Nestle's view of his own security in his recently ac-quired assignment to line 4. under the supervision of Ary.was not accompanied by similar undercurrents of stabilityand assurance. He had been under pressure from Ary toimprove his productivity, but nothing in Nestle's experi-ence, so far as the record evidence reveals. imbued him withthe knowledge or expectation that disciplinary action inexo-rably accompanied or followed a summons to Ary's desk orBoenker's office. It is against this background. and on thebasis of these considerations, that a determination of themerits of the instant complaint must he made.Initially, I find no violation of Section 8(a( I) flowingfrom the refusal of Ary to acquiesce in Wade's request thathe be accorded representation as a prelude to proceeding toBoenker's office in accordance with Ary's directive. It is615 D[I (CISIONS OF NATIONAL LABOR RELATIONS BOARDnoteworthy that Ary merely indicated to Wade the desire ofBoenker to meet with Wade in his office. Nothing in Ary'smessage carried the connotation of a potential disciplinaryinterview, and, as noted above, nothing in Wade's personalexperience on the job could reasonably be viewed as infer-ring that imminent discipline would evolve from a meetingwith Boenker in his office. Indeed, the record suggests thatWade had become somewhat jaded and bemused by pastefforts of supervision to marshal his good offices in motivat-ing the productivity of his fellow workers. I shall recom-mend dismissal of the complaint to the extent that it en-compasses a denial of union representation on this specificoccasion occurring on the morning of February 15.The next sequence of events involving Wade and Boen-ker must, however, be viewed in a different light. When, asthe record reveals, Wade did, in fact, proceed to Boenker'soffice accompanied by Vice President Apple of the Union,Boenker was noncommittal as to the purpose of his desiredmeeting with Wade. In following this tact, and in failing todefine the reason for wishing to meet with Wade. Boenkerleft open the actual reason and purpose for desiring Wade'spresence. While I find Boenker legitimately invoked his op-tion of adjourning the meeting rather than proceeding inthe presence of Apple, the incident fbrged an integral linkin the chain of events involving Wade which transpired lat-er in the day- It was in the subsequent denial of Wade'srequest made in connection with an afternoon meeting inBoenker's office that Respondent, through the interrelatedconduct of Smith and Boenker. perpetrated violations ofSection 8(a)( ) of' the Act.The record establishes that when Wade was again sum-moned to appear in Boenker's office on the afternoon ofFebruary 15, he and Apple first spoke with Smith. The rec-ord establishes that Smith admonished Wade to report toBoenker's office for the scheduled interview without unionrepresentation. Smith's admonition was accompanied bythe cleat suggestion that to do otherwise would result inadverse consequences for Wade. A statement of this typeemanating from an official in the capacity of industrial rela-tions manager must be viewed as something more than be-nign advice; rather, it assumes the character of a specificdenial of a defined request on Wade's behalf for union rep-resentation in the upcoming meeting." In my view of therecord, considering the close relationship between Smith'sinstruction to Wade and the scheduled meeting with Boen-ker, Smith's statement became an effective denial of repre-sentation, just as efficacious and attributable to Respondentas if expressed by Boenker himself at the convened meetingwhich followed immediately.The events which thereafter followed when Wade com-plied with Smith's directive and reported to Boenker's officeand spoke with him are, for decisional purposes, tainted bySmith's conduct, and it is of no moment that Wade did notit Boenker credibly testified he summoned Wade with no intention of in-voking discipline, but, as found. he did not convey this to Wade or Apple.The General Counsel does not challenge the legality of Boenker's decision toadjourn the meeting rather than permit Apple to participate in this assertedcounseling session.4 Apple had told Smith of Wade's wish for union representation, andWade's presence in Smith's office with Apple served as clear notice to Smithof his request in this regard and served to ratify Apple's action in notily ingSmith of Wade's request.renew his request for union representation before Boenkerwhile the two met and spoke together. Nor is it decisionallysignificant that, in actuality, during the course of the meet-ing Boenker neither inferred nor imposed disciplinary ac-tion against Wade. As found, the test to he applied is thereasonable belief test measured by objective standards.Thus, it is essential to conclude from the context of eventsconverging from (I) the summons of Boenker's office duringthe morning hours. (2) the willingness of Boenker duringthe course of that earlier meeting to disavow any' intentionof discipline. (3) the renewed summons of Nestle to appearagain in Boenker's office, and (4) Smith's directive to ap-pear, that Wade had a basis for reasonably believing thatthe meeting would be investigatory in nature and wouldlead to disciplinary action relating to production difficultieswhich had been an element of current and expressed super-visory concern.On the other hand. in earlier directing Wade to appear atthe afternoon meeting. Ary did not intrude on Wade's Sec-tion 7 rights. As on the occasion in the morning. Ary wasserving as a mere conduit of Boenker's instructions, and inthe afternoon, in responding to Wade's request for unionrepresentation in the upcoming meeting with Boenker. Armerely expressed the opinion that Boenker would not ac-cede to Wade's wishes once the meeting commenced.However, violative of Section 8(a)( 1) of the Act wasAry's refusal to grant Wade's request for representationwhen he directed Wade to report with him to Boenker'soffice following the interlude on February 16 in which tem-pers had flared and Wade had intemporately and profanelyaddressed Ary. The eruption had followed in close timesequence to Ary's censuring of Wade for apparent idlenessat his work station. The credited evidence establishesWade's request for representation and Ary's denial. Thecircumstances of Ary's directive to Wade to proceed toBoenker's office were such as to form a full and adequatebasis t'fr a reasonable belief on Wade's part that this meet-ing would be investigatory in nature and would result in theimposition of' discipline.'In close analogy to the event involving Wade and Ary isthe incident of the flareup between Ary and Nestle, whichcaused Ary to direct Nestle to accompany him to Boenker'soffice. The record evidence suggests, and I find, that Nes-tle's attitude and comments to Ary. as they proceededthrough the plant toward Ary's desk pursuant to Ary's re-quest to Nestle that he accompany him to his desk for aconference, had been sufficient to motivate Arv to foregothe intended conference at his desk and to proceed directlyto Boenker's office. This abrupt change of events was signit:icant in and of itself, and was sufficient to raise reasonableapprehension in Nestle's mind that the resultant meetingharbored the realistic potential for disciplinary action. Inthis context, after the discussion with Boenker in his officebegan to focus on employee productivity. Nestle lodged arequest for union representation. I find this request to havebeen timely with respect to the evolution of the substantive15 Neither the allegations of the complaint nor the brief filed by the Coun-sel for the General Counsel contain a facial indication that the GeneralCounsel is alleging the events which immediately followed in Boenker's of-fice to have constituted violations of the Act under the principle enunciatedin Weingarten. In any event. I specifically find no siolaion of Ihe Act result-ing from Boenker's efforts to mediate the dispute which had arisen betweenAry and Wade.616 LENNOX IND)lrSTRIFS IN(Cdiscussion with Boenker. The circumstances were such as tohave made Nestle's request for union representation a justi-fled one for, upon an application of the objectiv e standardtest, he must be found to have reasonably feared that whenBoenker directed the flow of conversation to the question of'employee productivity, the meeting had taken a turn whichwould result in disciplinar action involving him.'Similarl\ I find Arv interfered with Nestle's Section 7rights and xiolated Section 7 of the Act in denying Nestle'sreCuticst lor union representation before proceeding with aninters ew at Ars's desk. Past events, including supervisoryscrutin, of Nestle's job performance and Ary's own verbalwarnings concerning the consequences of Nestle's failure toimprove his productivity, were such ias to have raised inNestle's mind the specter of unfavorable job action flowingfrom the meeting with Ary, who possessed authority to ini-tiate and dispense discipline.IV. rtt IFF'(I ()F TE UtNFAIR I ABOR PRA('II( IS 'PO()N('COMMIR('I:The activities of Respondent, set forth in section III.above., occurring in connection with the operations of Re-spondent described in section I,. above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEI)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the foregoing findings of fact, and the entire recordin this case. I make the following:CONCLUSIONS OF LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By denying requests of employees Wade and Nestlefor union representation during the course of interviews or-dered and thereafter conducted by Respondent. under cir-cumstances in which. at the time of the employees' request.Wade and Nestle each had reasonable grounds for fearingthe interviews might result in their discipline. Respondentengaged in. and is engaging in. unfair labor practices withinthe meaning of Section 8(a)( I ) of the Act.4. The aforesaid are unfair labor practices affecting com-nierce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,ind upon the entire record. and pursuant to Section 10(c) ofthe Act. I hereby issue the following recommended:It In ans eveni. the meeting with Boenker and Arv cannlot he separaled obrcause and effct purposes and was, n fact. a single. interrelated episode tiedto the eents which had transpired between Nestle and Ar on the workfloor Thus viewed. Nestle's Initial request is rendered efficacl,.us and opera-tlse with respect to all elements ,of the continuing incidentORDERL'The Respondent. ennox Industries. Inc.. Ft. W'orth.Texas. its officers. agents. successors. and assigns. shall:.('Cease and desist rom:(a) Requiring anN emploee to take part in an interieAwmeeting. or conterence ithout union representation, it'such representation has been requested b the emploseeanid the employee has reasonable grounds to fear or believethat the intcr ies, meetin .or conlerence still resilt in dis-clplinary action.(h) In any like or related manner interfering vith, re-straining, or coercing its employees in the exercise of therights guaranteed them b Section 7 of the Act.2. Take the following affirmative action designed to ei-fectuate the policies of the Act:(a) Post at its Ft. Worth, Texas, place of business copiesof the attached notice marked "Appendix."', Copies of saidnotice, on forms provided by the Regional Director for Re-gion 16. after being duly signed bh its authorized represen-tatives, shall he posted by Respondent immilediatel uponreceipt thereof. and maintained by it f;)r 60 consecutivedays thereafter. in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken b) Respondent to insure aid no-tices are not altered, defaced, or covered by any other mate-rial.(b) Notify the Regional Director for Region 16. in writ-ing, within 20 days from the date of this Order. w hat stepsit has taken to comply herewith.i' In the event no exceptions are filed as provided by Sec. 102 46 f theRules and Regullains of the National Labor Relations Board. the findings,conclusions and recommended Order herein shall. as pros ided in Sec. 102 48of the Rules and Regulations. he dopted h) the Board and hecome itsfindings, conclusions. and Order, and all obhecions hereto shall be deemedwaived for all purposesi' In the event that this Order i enforced b a Judgment of a UnitedStates Court of Appeals. the ,rds In the notice reading, "Posted bh Orderof the National l.abor Relations Board" shall read "Posted 'ursualn to aJudgment of the United States (Court of Appeals Enforcng an Order of theNational lahbor Relations Board "APPENDIXNo rl( rFo EMPOY()tSPOSTED BY ORDER OF THENAI()ONAl. LABOR REI.AIIONS BOARDAn Agenct of the United States GovernmentWt: x\s.. Not) require an' employee to take part inan interview. meeting, or conference where the em-ployee has reasonable grounds to believe that the mat-ters to be discussed ma\ result in his her being thesubject of discipliner3action, and where e have re-fused that emplo ee's request to he represented at suchinter iew,. meeting. or conference b a labor organiza-lion.Wi- \x llI so) in any like or related manner interferewith, restrain. or coerce anN emplosee in the exerciseof those rights guaranteed b,, Section 7 of the Nationall.abor Relations Act.I.iNNOX INI).SI'RIS. N(.h617